DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-18, drawn to a method of making a panel using a laser light.
Group II, claim(s) 19-35, drawn to laser processing apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “mounting a member configured to be able to transmit laser light on a substrate”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tanaka et al. US 2008/0214021.  Tanaka et al. Fig. 1A discloses mounting a member 103 configured to be able to transmit laser light on a substrate 100. There is a lack of unity a posteriori. 
During a telephone conversation with Applicant’s representative, Mitchell W. Shapiro on 22 July 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-35 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the fixed stage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 11, 13-17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. US 2008/0214021.
Regarding claim 1, Tanaka et al. discloses a method for manufacturing a panel comprising the steps of: 
(a) mounting a member 103 configured to be able to transmit laser light on a substrate 100 having a non-crystalline semiconductor film 102 formed on its upper surface Fig. 1A; and 
(b) forming a polycrystalline semiconductor film 107 by emission of the laser light 105 to the non-crystalline semiconductor film through the member Fig. 1B.  
Regarding claim 2, Tanaka et al. discloses the method for manufacturing the panel according to claim 1, wherein the member contains glass or quartz [0065, SiO2] as its main component.  
Regarding claim 3, Tanaka et al. discloses the method for manufacturing the panel according to claim 1, wherein the member 103 is arranged so as to entirely cover the upper surface of the substrate 100 Fig. 1A.  
Regarding claim 5, Tanaka et al. discloses the method for manufacturing the panel according to claim 1, wherein the substrate 100 is arranged on a movable stage [0078].  
Regarding claim 11, Tanaka et al. discloses the method for manufacturing the panel according to claim 1, wherein the member 103 has the same size as a size of the substrate 100.  
Regarding claim 13, Tanaka et al. discloses the method for manufacturing the panel according to claim 1,  
wherein the non-crystalline semiconductor film is an amorphous silicon film [0062], and 
the polycrystalline semiconductor film is a polysilicon film [0069].  
Regarding claim 14, Tanaka et al. discloses the method for manufacturing the panel according to claim 1, wherein the step (b) is performed plural times.  
Regarding claim 15, Tanaka et al. discloses the method for manufacturing the panel according to claim 1, wherein the panel includes a plurality of pixel regions, a thin film transistor is formed in each of the plurality of pixel regions, and the polycrystalline semiconductor film is a channel film of the thin film transistor.  
Regarding claim 16, Tanaka et al. discloses the method for manufacturing the panel according to claim 15, wherein the panel is a display panel for use in a television [0152].  
Regarding claim 17, Tanaka et al. discloses the method for manufacturing the panel according to claim 15, wherein the panel is a display panel for use in a mobile communication device [0152].  

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. US 2004/0232432.
Regarding claim 18, Sato Fig. 1 discloses a method for manufacturing a panel comprising the steps of: 
(a) forming a plurality of protrusions 34 on a substrate 6 having a non-crystalline semiconductor film 2 formed on its upper surface; 
(b) mounting a member 4 configured to be able to transmit laser light 1 above the substrate having the non-crystalline semiconductor film 2 through the plurality of protrusions under atmosphere of inert gas [0066]; and 5Attorney Docket No. XA-13545 
(c) forming a polycrystalline semiconductor film 3 by emission of the laser light to the non-crystalline semiconductor film 2 through the member 4.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. as applied to claim 1 above, and further in view of Tang US 2018/0210264.
Regarding claim 4, Tanaka et al. discloses the method for manufacturing the panel according to claim 1. Tanaka et al. does not disclose2Attorney Docket No. XA-13545 wherein the member and the substrate are fixed to each other by static electricity.  Tang teaches a manufacturing method of bonding a supporting substrate and a glass substrate by static electricity [0028]. Tanaka et al. and Tang are analogous art because they are directed to a method of manufacturing a display panel and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tanaka et al. because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Tanaka et al. and incorporate the teachings of Tang in order to enhance the precision of the manufacturing process of the display panel.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. as applied to claim 1 above, and further in view of Mizumura US 2018/0366327.
	Regarding claim 6, Tanaka et al. discloses the method for manufacturing the panel according to claim 1. Tanaka et al. does not disclose wherein the substrate is carried while being floated above the fixed stage.  Mizumura discloses a laser annealing method wherein the substrate 6 is carried while being floated above a fixed stage [0050]. Tanaka et al. and Mizumura are analogous art because they are directed to a method of crystallizing an amorphous silicon film and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tanaka et al. because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Tanaka et al. and incorporate the teachings of Mizumura in order to selectively form different crystalline states of the polysilicon in different regions on the panel [0076].

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. as applied to claim 1 above, and further in view of Miyairi US 7,714,251.
	Regarding claim 7, Tanaka et al. discloses the method for manufacturing the panel according to claim 1. Tanaka et al. does not disclose wherein a gap is formed between the substrate and the member, and the gap is filled with inert gas.  Miyairi Fig. 15 teaches a substrate 100 attached to substrate 126 that includes a space filled with an inert gas. Tanaka et al. and Miyairi are analogous art because they are directed to a method of manufacturing an display panel and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tanaka et al. because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Tanaka et al. and incorporate the teachings of Miyairi in order to seal the TFT col. 20, lines 50-58.
	Regarding claim 8, Tanaka et al. and Miyairi teach the method for manufacturing the panel according to claim 7. Miyairi Fig. 15 shows wherein the gap 128 is larger than a thickness of the non-crystalline semiconductor film 102a.  
Regarding claim 9, Tanaka et al. and Miyairi teach the method for manufacturing the panel according to claim 7. Miyairi col. 20, lines 50-58 teaches wherein the inert gas is nitrogen gas.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. and Miyairi as applied to claim 7 above, and further in view of Yoshida US 6,174,370.
	Regarding claim 10, Tanaka et al. and Miyairi teaches the method for manufacturing the panel according to claim 7. Tanaka et al. and Miyairi  do not teach wherein an electrostatically-charging process is performed to the inert gas.  Yoshida teaches electrostatically-charging process on nitrogen gas to neutralize the charges. Tanaka et al. and Miyairi and Yoshida are analogous art because they are directed to a method of manufacturing a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tanaka et al. and Miyairi because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Tanaka et al. and Miyairi and incorporate the teachings of Yoshida in order to neutralize the charges.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. as applied to claim 11 above, and further in view of Sasaki et al. US 2003/0216012.
	Regarding claim 12, Tanaka et al. discloses the method for manufacturing the panel according to claim 11. Tanaka et al. does not expressly disclose wherein the member is a mother glass.  Sasaki et al. [0064] teaches a mother glass substrate used in the process of a display panel. Tanaka et al. and Sasaki et al. are analogous art because they are directed to the process of making a display panel and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tanaka et al. because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Tanaka et al. and incorporate the teachings of Sasaki et al. to use a substantially square substrate requiring less laser scans, thereby increasing throughput [0063].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898